Drawings
1.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 1 of the drawings should be labeled as “prior art”. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
2.            This application is in condition for allowance.
3.            Claims 1 and 3-12 are allowed.
4.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a retractable pet traction rope as claimed in detail, especially the feature of a pet connection end and a holding end that extend out of the housing through first and second leash outlets on a straight line passing a center of the housing. Applicant’s arguments were persuasive because they showed that Pak in view of Le Croix and Masuda neither discloses nor suggests the retractable pet traction rope leash outlets as provided by claim 1. Pak in view of Le Croix and Masuda teaches the first and second leash outlets but not on a straight line passing a center of the housing; thus, Pak in view of Le Croix and Masuda do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643